Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendment filed on 3/3/22. As directed by the amendment, claims 52 and 54 have been amended, claims 1-51 have been canceled, and claim 72 has been added. Thus, claims 52 and 54-72 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, the limitation “means for connecting the tube to the outlet” (claim 71, ln. 1-2) is interpreted under 35 USC 112(f).
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“fastening mechanisms” (claim 52, twice, ln. 7 and 12; claim 72, ln. 2)
“fastening mechanism” (claim 15, ln. 12; claim 72, ln. 2)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Objections
4.	Claim 72 is objected to because the phrase “the one housing fastening mechanism” (ln. 1-2) appears as though it should read --the one or more housing fastening mechanisms--.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	 
6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
7.	Claims 52, 54-57, 66-69, and 71-72 are rejected under 35 U.S.C. 103(a) as being unpatentable over Truschel et al (2011/0197882) in view of Andrieux et al (2010/0078024).
	Regarding claim 52, Truschel discloses a respiratory treatment apparatus (Fig. 4) configured to provide respiratory therapy to a patient (Fig. 4, patient 170), the respiratory treatment apparatus including: a housing (Fig. 4, housing 4); an ambient air inlet formed in a rear side of the housing (Fig. 4, inlet port 30 is part of air inlet assembly 200. Fig. 2 depicts the air inlet assembly 200 as formed in a rea side of the exterior 8 of the ventilator), wherein the housing includes an air inlet wall that extends from the rear side of the housing (Fig. 10, cover member 200 is an air inlet wall that extends from the rear side of the exterior 8 of the ventilator) and the surrounds the ambient air inlet (Fig. 10, cover member 202 surrounds the air inlet duct 240), wherein the air inlet wall includes one or more housing fastening mechanisms (Fig. 10 depicts fastening mechanisms 270. [0094] discloses that these fastening mechanisms can be screws 272, snap fit, tongue and groove, friction fit, or slotted arrangements); a removable filter housing that is configured to be attached to the air inlet wall and to retain a filter in an operative position to filter ambient air entering the housing via the ambient air inlet (Fig. 11, first filter component 250 and the walls 210 and 212 form a housing that retains the second filter component 260 in an operative position to filter incoming air. This housing is “removable” from the rest of the ventilator because the entire air inlet assembly 200 is removable from the ventilator), wherein the removable filter housing includes one or 
	Truschel does not disclose an oxygen sensor that is configured to measure an oxygen concentration in the pressurized flow of gas within the flow passage; a controller that is configured to (i) receive a signal from the oxygen sensor representing the measured oxygen concentration, (ii) evaluate the measured oxygen concentration, and (iii) trigger an alarm based on the evaluation of the measured oxygen concentration.
	However, Andrieux teaches a respiratory treatment apparatus (Fig. 6) that mixes oxygen and ambient air (Fig. 6, ambient air is drawn in by turbine 20 and mixes with 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Truschel to have an oxygen sensor to measure the oxygen concentration in the gas delivered to the patient and trigger an alarm if the oxygen concentration is too low or high as taught by Andrieux in order to ensure that the patient is receiving the correct oxygen concentration and to alert a user if the incorrect oxygen concentration is being delivered to the patient.
	Regarding claim 54, the modified device of Truschel has the supplemental gas inlet as provided on a common structure with and adjacent to the ambient air inlet (Truschel, Fig. 4, both the air inlet and supplemental gas inlet are located on the housing 4 (i.e. a common structure), and are located adjacent to one another).
	Regarding claim 55, the modified device of Truschel has the supplemental gas inlet as configured to receive a supply of supplemental oxygen (Truschel, Fig. 4, interface mechanism 328 is configured to couple to supplemental oxygen).
	Regarding claim 56, the modified device of Truschel has the supplemental gas inlet as configured to receive a supply of high pressure oxygen (Truschel, Fig. 4, interface mechanism 328 is “configured” to couple to high pressure oxygen).
	Regarding claim 57 the modified device of Truschel has the supplemental gas inlet as configured to receive a supply of low pressure oxygen (Truschel, Fig. 4, interface mechanism 328 is “configured” to couple to low pressure oxygen).

	Regarding claim 67, the modified device of Truschel has a patient interface, wherein the patient interface comprises a nasal interface (Truschel, Fig. 4, patient interface 146. [0033] discloses that the patient interface can be nasal cannulas or nasal masks).
	Regarding claim 68, the modified device of Truschel has a patient interface, wherein the patient interface comprises a tracheotomy tube (Truschel, [0033], discloses that the patient interface can be a tracheal tube. See also Andrieux, [0037], which explicitly discloses use of endotracheal tubes).
	Regarding claim 69, the modified device of Truschel has a patient interface, wherein the patient interface comprises a mask (Truschel, Fig. 4, mask 146).
	Regarding claim 71, the modified device of Truschel has means for connecting the tube to the outlet (Truschel, outlet port 44 must connect to external conduit by some type of means).
	Regarding claim 72, the modified device of Truschel has the one or more housing fastening mechanisms and the one or more filter fastening mechanisms providing a snap fit when mated to each other (Truschel, [0094], discloses that the fastening means may be a snap fit fastening means).
8.	Claims 58-60 are rejected under 35 U.S.C. 103(a) as being unpatentable over Truschel in view of Andrieux, as applied to claim 52 above, and further in view of Cardelius (2003/0217583).
Regarding claim 58, the modified device of Truschel has an alarm configured to be triggered when oxygen concentration levels to not fall within certain thresholds (Andrieux, [0213]).
	The modified device of Truschel does not have the controller as configured to, in response to the alarm being triggered, adjust an amount of the supplemental oxygen mixed into the pressurized flow of gas.
	However, Cardelius discloses a respiratory treatment apparatus configured to blend oxygen and ambient comprising a controller configured to automatically adjust the amount of supplemental oxygen supplied to the apparatus when an alarm is triggered due to a deviation from an expected oxygen concentration value ([0023], control unit 42 is configured to automatically adjust the flow control valve 14 associated with the oxygen supply in order to achieve a desired mixture).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the controller of the modified device of Truschel to be configured to adjust an amount of supplemental oxygen mixed into the gas flow as taught by Cardelius in order to achieve a desired gas mixture specific to a patient’s needs.
	Regarding claim 59, the modified device of Truschel has the amount of oxygen as adjusted by changing a volume of the supplemental oxygen received from the supply of the supplemental gas (Cardelius, [0023], discloses adjusting a flow control valve 14, which would alter the volume of oxygen entering the mixture).
	Regarding claim 60, the modified device of Truschel has the amount of oxygen is adjusted by changing a volume of the pressurized flow of gas provided by the blower .
9.	Claim 61 is rejected under 35 U.S.C. 103(a) as being unpatentable over Truschel in view of Andrieux, as applied to claim 52 above, and further in view of Kramer et al (2008/0196722).
	Regarding claim 61, the modified device of Truschel has an oxygen sensor for detecting the concentration of oxygen within the gas flow (Andrieux, [0213]) and a display (Truschel, Fig. 1, display 302).
	The modified device of Truschel does not explicitly have a display that is configured to output the measured oxygen concentration.
	However, Kramer teaches a respiratory treatment apparatus comprising an oxygen sensor and a display that updates the oxygen concentration of the delivered gas in real time ([0047]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the display of the modified device of Truschel to display the real time oxygen concentration as taught by Kramer in order to inform the user of the accuracy of the ongoing treatment.
10.	Claim 62 is rejected under 35 U.S.C. 103(a) as being unpatentable over Truschel in view of Andrieux and Kramer, as applied to claim 61 above, and further in view of Wilkinson et al (2012/0055482).
Regarding claim 62, the modified device of Truschel has a display configured to display oxygen concentrations (Kramer, [0047]) and an alarm for indicating when oxygen concentration is outside of a preset range (Andrieux, [0213]).
	The modified device of Truschel does not explicitly have the alarm as a visual alarm.
	However, Wilkinson teaches an oxygen concentration and delivery system comprising a visual LED alarm or an audible alarm when oxygen concentration does not meet a particular threshold ([0154]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the alarm system of the modified device of Truschel to have a visual alarm on the display as taught by Wilkinson in order to call greater attention to the unacceptable oxygen concentration being delivered by the apparatus.
11.	Claim 63 is rejected under 35 U.S.C. 103(a) as being unpatentable over Truschel in view of Andrieux and Kramer and Wilkinson, as applied to claim 62 above, and further in view of Woodring et al (2003/0062045).
	Regarding claim 63, the modified device of Truschel does not have a button configured to disable the visual alarm.
	However, Woodring teaches a medical ventilator comprising a plurality of alarms (Fig. 3, alarms 20), wherein the alarms may be silenced via control buttons (Fig. 3, control buttons 22; see [0054]).
	Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was made to design the alarm of the modified device of Truschel to be .
12.	Claim 64 is rejected under 35 U.S.C. 103(a) as being unpatentable over Truschel in view of Andrieux and Kramer, as applied to claim 61 above, and further in view of Wilkinson et al (2012/0055482).
	Regarding claim 64, the modified device of Truschel has a display configured to display oxygen concentrations (Kramer, [0047]) and an alarm for indicating when oxygen concentration is outside of a preset range (Andrieux, [0213]).
	The modified device of Truschel does not explicitly have the alarm as an audible alarm coming from a speaker.
	However, Wilkinson teaches an oxygen concentration and delivery system comprising an audible alarm when oxygen concentration does not meet a particular threshold ([0154]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the alarm system of the modified device of Truschel to have an audible alarm from a speaker as taught by Wilkinson in order to call greater attention to the unacceptable oxygen concentration being delivered by the apparatus.
13.	Claim 65 is rejected under 35 U.S.C. 103(a) as being unpatentable over Truschel in view of Andrieux and Wilkinson, as applied to claim 64 above, and further in view of Woodring et al (2003/0062045).
Regarding claim 65, the modified device of Truschel does not have a button configured to disable the audible alarm.
	However, Woodring teaches a medical ventilator comprising a plurality of alarms (Fig. 3, alarms 20), wherein the alarms may be silenced via control buttons (Fig. 3, control buttons 22; see [0054]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the alarm of the modified device of Truschel to be silenced by a button as taught by Woodring in order to provide a means for acknowledging the alarm so that it does not continuously alert once the issue is known to the user.
14.	Claim 70 is rejected under 35 U.S.C. 103(a) as being unpatentable over Truschel in view of Andrieux, as applied to claim 52 above, and further in view of LeMahieu et al (2008/0078382).
	Regarding claim 70, the modified device of Truschel does not have a printed circuit board to which the controller is connected; and a battery connected to the printed circuit board.
	However, LeMahieu teaches a respiratory treatment apparatus comprising a controller and a battery, wherein the controller and battery are both connected to a printed circuit board ([0210] discloses a battery and controller mounted on a circuit board to avoid wires into and out of the board).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the controller of the modified device of Truschel to be mounted on a printed circuit board along with a battery in order to keep the 
Response to Arguments
15.	Applicant’s arguments filed on 3/3/22 on Pages 6-7 with respect to claim 52 and regarding the references not disclosing “an air inlet wall that extends from the rear side of the housing and that surrounds the ambient air inlet…the air inlet wall includes one or more housing fastening mechanisms…a removable filter housing…attached to the air inlet wall and to retain a filter in an operative position…the removable filter housing includes one or more filter fastening mechanisms that are configured to mate to the one or more housing fastening mechanisms” have been considered, but are not persuasive. Truschel discloses an air inlet wall that extends from the rear side of the housing (Fig. 10, cover member 202 extends from the rear of the housing 8) and that surrounds the ambient air inlet (Fig. 10, cover member 202 surrounds the air duct 240), wherein the air inlet wall includes fastening mechanisms (Fig. 10, fastening mechanisms 270; see [0094], which discloses many different types of fastening mechanisms can be used). Truschel additionally discloses a removable filter housing attached to the air inlet wall to retain a filter (Fig. 1, walls 210/212 and the first filter component 250 form a housing to retain the filter 260. This housing is removable from the ventilator because the entire inlet assembly 200 is removable from the ventilator), wherein the removable filter housing includes fastening mechanisms configured to mate to the housing fastening mechanisms (Fig. 11 depicts cutouts within the first filter component 250 configured to mate with the fastening mechanisms 270 of the cover member 202). Therefore, the rejection is maintained.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785